DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Suzannah Sundby on April 5, 2022.

The application has been amended as follows: 

In the Specification:
The Sequence Listing Incorporation by Reference paragraph at page 1, lines 1-5, is replaced by the following paragraph:
--Reference to a Sequence Listing Submitted via EFS-Web 
The content of the ASCII text file of the sequence listing named "20190327_034574_012US1_subseqST25" which is 116,023 bytes in size was created on March 27, 2019 and electronically submitted via EFS-Web on April 21, 2019 is incorporated herein by reference in its entirety.--

In the Claims:
 	25. (Currently Amended) A set of two protein fragments selected from the group consisting of: 
a) an N-terminal fragment comprising amino acids 1 - 230 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 231 - 1368 of SEQ ID NO: 2, 
b) an N-terminal fragment comprising amino acids 1 - 257 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 258 - 1368 of SEQ ID NO: 2, 
c) an N-terminal fragment comprising amino acids 1 - 384 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 385 - 1368 of SEQ ID NO: 2, 
d) an N-terminal fragment comprising amino acids 1 - 532 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 533 - 1368 of SEQ ID NO: 2, 
e) an N-terminal fragment comprising amino acids 1 - 574 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 575 - 1368 of SEQ ID NO: 2, 
f) an N-terminal fragment comprising amino acids 1 - 640 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 641 - 1368 of SEQ ID NO: 2, 
g) an N-terminal fragment comprising amino acids 1 - 672 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 673 - 1368 of SEQ ID NO: 2, 
h) an N-terminal fragment comprising amino acids 1 - 687 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 688 - 1368 of SEQ ID NO: 2, 2Application No.: 15/515,750 Atty Dckt No.: 034574.012US1 
i) an N-terminal fragment comprising amino acids 2 - 713 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 714 - 1368 of SEQ ID NO: 2, 
j) an N-terminal fragment comprising amino acids 1 - 940 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 941 - 1368,
k) an N-terminal fragment comprising amino acids 1 - 1048 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 1049 - 1368 of SEQ ID NO: 2; 
l) an N-terminal fragment comprising amino acids 1 - 711 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 712 - 1368 of SEQ ID NO: 2; 
m) an N-terminal fragment comprising amino acids 1 - 712 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 713 - 1368 of SEQ ID NO: 2; 

[[o]]n) an N-terminal fragment comprising amino acids 1 - 715 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 716 - 1368 of SEQ ID NO: 2; 
[[p]]o) an N-terminal fragment comprising amino acids 1 - 716 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 717 - 1368 of SEQ ID NO: 2; 
[[q]]p) an N-terminal fragment comprising amino acids 1 - 717 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 718 - 1368 of SEQ ID NO: 2; 
[[r]]q) an N-terminal fragment comprising amino acids 2 - 713 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 712 - 1368 of SEQ ID NO: 2; 3Application No.: 15/515,750 Atty Dckt No.: 034574.012US1 

[[t]]r) an N-terminal fragment comprising amino acids 1 - 715 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 714 - 1368 of SEQ ID NO: 2; 
[[u]]s) an N-terminal fragment comprising amino acids 1 - 716 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 715 - 1368 of SEQ ID NO: 2; 
[[v]]t) an N-terminal fragment comprising amino acids 1 - 717 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 716 - 1368 of SEQ ID NO: 2; 
[[w]]u) an N-terminal fragment comprising amino acids 1 - 715 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 712 - 1368 of SEQ ID NO: 2; 
[[x]]v) an N-terminal fragment comprising amino acids 1 - 716 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 713 - 1368 of SEQ ID NO: 2; 
[[y]]w) an N-terminal fragment comprising amino acids 1 - 717 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 714 - 1368 of SEQ ID NO: 2; and 
[[z]]x) an N-terminal fragment comprising amino acids 1 - 717 in an amino acid sequence of SEQ ID NO: 2, and a C-terminal fragment comprising amino acids 712 - 1368 of SEQ ID NO: 2; 
wherein the amino acid at position 10 may be substituted and/or the amino acid at position 840 may be substituted.  

 	34. (Currently Amended) A method of cutting a target double-stranded nucleic acid, which comprises incubating the target double-stranded nucleic acid with the set of protein fragments according to claim 25, and a guide RNA or a pair of guide RNAs which comprise a sequence complementary to a portion of a strand of the target double-stranded nucleic acid, wherein the target double-stranded nucleic acid is cut.  

 	35. (Currently Amended) A method of cutting a target double-stranded nucleic acid, which comprises incubating the target double-stranded nucleic acid with the set of protein fragments according to claim 26, and a guide RNA or a pair of guide RNAs which comprise a sequence complementary to a portion of a strand of the target double-stranded nucleic acid, wherein the target double-stranded nucleic acid is cut.  

 	36. (Currently Amended) A method of suppressing expression of a target gene, which comprises incubating the target gene with the set of protein fragments according to claim 27, and a guide RNA or a pair of guide RNAs which comprise a sequence complementary to a portion of the target gene, wherein expression of the target gene is suppressed.  

 	37. (Currently Amended) A method of activating expression of a target gene, which comprises incubating the target gene with the set of protein fragments according to claim 28, and a guide RNA or a pair of guide RNAs which comprise a sequence complementary to a portion of the target gene, wherein expression of the target gene is activated.  

REASONS FOR ALLOWANCE
	The prior art fails to disclose or suggest sets of two protein fragments per set where the fragments are an N-terminal fragment and a C-terminal fragment of SEQ ID NO: 2.  While the prior art does teach split Cas9 proteins, there is no disclosure in the prior art of the specifically claimed split points of this application.  In addition, as shown by Applicants, it is not predictable which set of N- and C-terminal fragments will provide a functional Cas9 protein (see Figures 6A and 6B, which show different levels of functionality at different Cas9 split points).  Thus, because of the unpredictable functionality levels of the different Cas9 split points, and because the claimed sets of Cas9 split points are not disclosed or suggested by the prior art, the invention as claimed is deemed to be novel and unobvious.

	Claims 34-37 are amended as set forth above, rejoined with allowed claims 25-33 and 38-42, and are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636